Third District Court of Appeal
                               State of Florida

                          Opinion filed June 9, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1313
                       Lower Tribunal No. 17-10899
                          ________________


                            Geilan Sahmoud,
                                  Appellant,

                                     vs.

                             Gamal Marwan,
                                  Appellee.


    An Appeal from the Circuit Court for Miami-Dade County, David
Young, Judge.

     Buchbinder & Elegant, P.A., and Harris J. Buchbinder, for appellant.

     Appellee precluded from filing an answer brief and from oral
argument.


Before EMAS, C.J., and LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.